DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The Amendment filed 9/8/20222 has been entered. Claims 21-23 have been added. Claims 6, 17, and 19 have been cancelled. Claims 1-5, 7-16, 18, and 20-23 remain pending in the application.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Deenadayal (US Patent Application Publication 2018/0336373), referred to as Deenadayal herein [previously cited].
DeGrazia (US Patent Application Publication 2009/0217177), referred to as DeGrazia herein [previously cited].
Weiss et al. (US Patent Application Publication 2008/0208579), referred to as Weiss herein [previously cited].
Messerly et al. (US Patent Application Publication 2012/0159334), referred to as Messerly herein [previously cited].
Ma et al. (US Patent Application Publication 2004/0201608), referred to as Ma herein [previously cited].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 12-16, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenadayal in view of DeGrazia in further view of Ma.


Regarding claim 1, Deenadayal discloses a communication system, comprising: a server, comprising: a microprocessor; and a computer readable medium coupled to the microprocessor and comprising instructions stored thereon that cause the microprocessor to (Deenadayal, ¶0073-¶0074, ¶0080-¶0081 –  hardware memory containing instructions executed by a processor. ¶0017, ¶0036 – server in communication with remote client devices over a network):
receive an input indicating a desire to share image content among participants of a 
provide a participant of the 
receive, via the 
wherein the blurring preferences of the participant identify an application to blur in the blurred sharing mode (Deenadayal, Fig. 2 with ¶0028-¶0029, ¶0047-¶0050, ¶0059 – sensitive areas of applications are identified for blurring. Sensitive areas can be based on customized rules set for particular client applications. In an example given, a contacts list area is obscured for a particular application according to custom data); 
automatically identify a first portion of the image content that will have blurring applied thereto when shared among the participants of the ¶0048-¶0051 – sensitive areas are also automatically determined for blurring. Figs. 4-6 with ¶0064-¶0068 – an area of the screen is not obscured in the screen sharing. ¶0028 – application window. ¶0059 – user-specified modifications and settings include settings for the visibility applied to different portions of the screen. For example, an opaque layer applied to an authentication area while a gaussian blur is used for notification areas. ¶0064 – translucent layer can be dimmed, colored, or filled with a pattern);
and cause the image content to be shared among the participants of the 
However, Deenadayal appears not to expressly disclose the elements shown in strikethrough above. However, in the same field of endeavor, DeGrazia discloses a screen sharing system (DeGrazia, Abstract) including
sharing image content among participants of a collaborative communication session (DeGrazia, ¶0002, ¶0021, ¶0030-¶0031, ¶0037-¶0038 and Fig. 6 with ¶0038 – collaborative network screen sharing)
provide a participant of the collaborative communication session with an in-collaboration control tool that enables the participant to adjust and control the shared content region, during the collaborative communication session (DeGrazia, Fig. 10 with ¶0043 – tile can be moved during the session. See also Figs. 3-4 with ¶0035-¶0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication session of Deenadayal to be collaborative based on the teachings of DeGrazia. The motivation for doing so would have been to enable remote users to more effectively share and communicate data (DeGrazia, ¶0002-¶0004, ¶0030), increasing productivity.
However, Deenadayal as modified appears not to expressly disclose changing a degree of blurring. However, in the same field of endeavor, Ma discloses managing transparency of windows on a display (Ma, Abstract),
a control to change a degree of blurring applied to the first portion (Ma, Fig. 4 with ¶0038-¶0049 – tool enabling the user to adjust the transparency level for different windows or categories of window. See also ¶0025 – reduced quality).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the different region settings of Deenadayal to include different degrees of blurring based on the teachings of Ma. The motivation for doing so would have been to enable the user to further customize the display, and to draw attention or focus to the desired region without removing context (Ma, Abstract, ¶0010).

Regarding claim 2, Deenadayal as modified discloses the elements of claim 1 above, and further discloses wherein the instructions further cause the microprocessor to: identify a first participant of the collaborative communication session as a presenting user; identify a second participant of the collaborative communication session as a non-presenting user; and provide the first participant with a access to the in-collaboration control tool that enables the first participant to adjust at least one of the first portion of the image content and the second portion of the image content (Deenadayal, Fig. 2 with ¶0044-¶0045 – user enables screen sharing with other users or the public. ¶0063 – users can select destinations for screen-sharing streams. Fig. 2 with ¶0051-¶0055 – user input specifies portion of the screen to obscure. Fig. 3B with ¶0063 – user selects to share a portion of the screen. Fig. 4A with ¶0064-¶0065 – user selects an area to not be obscured in the screen sharing. See also Fig. 5A with ¶0066. Fig. 2 with ¶0051-¶0053 – user interface elemenst or modification tools enable the user to modify the obscured areas. The modification to the blurred region is applied to an existing screen-sharing stream).

Regarding claim 4, Deenadayal as modified discloses the elements of claim 2 above, and further discloses wherein the collaboration tool provides the first participant with a control to change a size of at least one of the first portion and the second portion (Deenadayal, ¶0063-¶0064 – rectangular and freeform crop tools enable the user to adjust the size of the shared region. ¶0053 - User selects any region from the screen. See also Figs. 4 and 5. DeGrazia, ¶0027 – change position and size of the tile).

Regarding claim 5, Deenadayal as modified discloses the elements of claim 2 above, and further discloses wherein the in-collaboration control tool provides the first participant with a control to change a position of at least one of the first portion and the second portion (Deenadayal, ¶0063-¶0064 – rectangular and freeform crop tools enable the user to adjust the region of the shared region. ¶0053 - User selects any region from the screen. See also Figs. 4 and 5. DeGrazia, ¶0027 – change position and size of the tile).

Regarding claim 7, Deenadayal as modified discloses the elements of claim 2, and further discloses wherein the in-collaboration control tool provides the first participant with an option to size at least one of the first portion and the second portion to coincide with an application window (Deenadayal, Figs. 6-7, ¶0028 – application windows. ¶0063-¶0064 – rectangular and freeform crop tools enable the user to adjust the region of the shared region. ¶0053 - User selects any region from the screen. For example, Fig. 6 with ¶0069 – area which is not obscured coincides with the application window).

Regarding claim 8, Deenadayal as modified discloses the elements of claim 1, and further discloses wherein the instructions further cause the microprocessor to: identify a third portion of the image content that will have blurring applied thereto when shared among the participants of the collaborative communication session; and cause the image content to be shared among the participants of the collaborative communication session such that the first portion of the image content and the third portion of the image content are blurred and the second portion of the image content is unblurred (Deenadayal, ¶0063-¶0064 – rectangular and freeform crop tools enable the user to adjust the region of the shared region. ¶0053 - User selects any region from the screen. See also Fig. 6 with ¶0069 – multiple blurred portions of the screen).

Regarding claim 9, Deenadayal as modified discloses the elements of claim 8, and further discloses wherein the first portion of the image content has a different degree of blurring applied thereto as compared to the third portion of the image content (Deenadayal, ¶0059 – user-specified modifications and settings include settings for the visibility applied to different portions of the screen. For example, an opaque layer applied to an authentication area while a gaussian blur is used for notification areas. ¶0064 – translucent layer can be dimmed, colored, or filled with a pattern. Ma, Fig. 4 with ¶0038-¶0049 – user can adjust the transparency level for different windows or categories of window. See also ¶0025 – reduced quality).

Regarding claim 10, Deenadayal discloses a method, comprising: receiving an input indicating a desire to share image content among participants of a 
provide a participant of the 
receive, via the 
wherein the blurring preferences identify an application to blur in the blurred sharing mode (Deenadayal, Fig. 2 with ¶0028-¶0029, ¶0047-¶0050, ¶0059 – sensitive areas of applications are identified for blurring. Sensitive areas can be based on customized rules set for particular client applications. In an example given, a contacts list area is obscured for a particular application according to custom data);
automatically identifying a first portion of the image content that will have blurring applied thereto when shared among the participants of the (Deenadayal, ¶0048-¶0051 – sensitive areas are also automatically determined for blurring. Figs. 4-6 with ¶0064-¶0068 – an area of the screen is not obscured in the screen sharing. ¶0028 – application window);
and sharing the image content with the participants of the 
However, Deenadayal appears not to expressly disclose the elements shown in strikethrough above. However, in the same field of endeavor, DeGrazia dislcoess a screen sharing system (DeGrazia, Abstract) including
sharing image content among participants of a collaborative communication session (DeGrazia, ¶0002, ¶0021, ¶0030-¶0031, ¶0037-¶0038 and Fig. 6 with ¶0038 – collaborative network screen sharing)
provide a participant of the collaborative communication session with an in-collaboration control tool that enables the participant to adjust and control the shared content region, during the collaborative communication session (DeGrazia, Fig. 10 with ¶0043 – tile can be moved during the session. See also Figs. 3-4 with ¶0035-¶0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication session of Deenadayal to be collaborative based on the teachings of DeGrazia. The motivation for doing so would have been to enable remote users to more effectively share and communicate data (DeGrazia, ¶0002-¶0004, ¶0030), increasing productivity.
However, Deenadayal as modified appears not to expressly disclose changing a degree of blurring. However, in the same field of endeavor, Ma discloses managing transparency of windows on a display (Ma, Abstract),
a control to change a degree of blurring applied to the first portion (Ma, Fig. 4 with ¶0038-¶0049 – tool enabling the user to adjust the transparency level for different windows or categories of window. See also ¶0025 – reduced quality).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the different region settings of Deenadayal to include different degrees of blurring based on the teachings of Ma. The motivation for doing so would have been to enable the user to further customize the display, and to draw attention or focus to the desired region without removing context (Ma, Abstract, ¶0010).


Regarding claim 12, Deenadayal as modified discloses the elements of claim 10, and further discloses identifying a first participant of the collaborative communication session as a presenting user; identifying a second participant of the collaborative communication session as a non- presenting user; and providing the first participant with access to the in-collaboration control tool that enables the first participant to adjust at least one of the first portion of the image content and the second portion of the image content (Deenadayal, Fig. 2 with ¶0044-¶0045 – user enables screen sharing with other users or the public. ¶0063 – users can select destinations for screen-sharing streams. Fig. 2 with ¶0051-¶0055 – user input specifies portion of the screen to obscure. Fig. 3B with ¶0063 – user selects to share a portion of the screen. Fig. 4A with ¶0064-¶0065 – user selects an area to not be obscured in the screen sharing. See also Fig. 5A with ¶0066. Fig. 2 with ¶0051-¶0053 – user interface elemenst or modification tools enable the user to modify the obscured areas. The modification to the blurred region is applied to an existing screen-sharing stream).

Regarding claim 13, Deenadayal as modified discloses the elements of claim 12 above, and further discloses wherein the first participant corresponds to a moderator of the collaborative communication session (Deenadayal, ¶0049 – applications launched on the user’s device affect what is presented on in screen sharing. Additionally, ¶0063 – screen sharing toggle. Additionally ¶0068 – annotations created by the user at the presenting device. Applicant’s Specification ¶0052 – moderator may be the presenting user).

Regarding claim 14, Deenadayal as modified discloses the elements of claim 12 above, and further discloses wherein the second participant defines the image content shared with the participants of the collaborative communication session (DeGrazia, Figs. 1and 6 with ¶0021-¶0022 and ¶0038 – each use defines shared content for the collaborative session. See also ¶0037 – remote users can modify another user’s shared content) and
wherein the first participant interacts with the in-collaboration control tool that enables the first participant to adjust at least one of the first portion of the image content and the second portion of the image content (Deenadayal, Fig. 2 with ¶0051-¶0055 – user input specifies portion of the screen to obscure. Fig. 3B with ¶0063 – user selects to share a portion of the screen. Fig. 4A with ¶0064-¶0065 – user selects an area to not be obscured in the screen sharing. See also Fig. 5A with ¶0066).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication session of Deenadayal to include definition of image content by other users based on the teachings of DeGrazia. The motivation for doing so would have been to enable remote users to more effectively share and communicate data (DeGrazia, ¶0002-¶0004, ¶0030), increasing productivity.

Regarding claim 15, Deenadayal as modified discloses the elements of claim 12 above, and further discloses wherein the in-collaboration control tool provides the first participant with a control to change a size of at least one of the first portion and the second portion (Deenadayal, ¶0063-¶0064 – rectangular and freeform crop tools enable the user to adjust the size of the shared region. ¶0053 - User selects any region from the screen. See also Figs. 4 and 5. DeGrazia, ¶0027 – change position and size of the tile).

Regarding claim 16, Deenadayal as modified discloses the elements of claim 12 above, and further discloses wherein the in-collaboration control tool provides the first participant with a control to change a position of at least one of the first portion and the second portion (Deenadayal, ¶0063-¶0064 – rectangular and freeform crop tools enable the user to adjust the region of the shared region. ¶0053 - User selects any region from the screen. See also Figs. 4 and 5. DeGrazia, ¶0027 – change position and size of the tile).

Regarding claim 18, Deenadayal discloses a server, comprising: a processor; and a computer-readable medium, coupled with the processor, the computer-readable medium comprising instructions that are executable by the processor, wherein the instructions include (Deenadayal, ¶0073-¶0074, ¶0080-¶0081 –  hardware memory containing instructions executed by a processor. ¶0017, ¶0036 – server in communication with remote client devices over a network):
instructions that enable a first participant to engage in a with other users or the public. ¶0063 – users can select destinations for screen-sharing streams. ¶0015 – devices are in communication with each other);
instructions that provide the first participant with an 
wherein the blurring preferences of the first participant identify an application to blur in the blurred sharing mode (Deenadayal, Fig. 2 with ¶0028-¶0029, ¶0047-¶0050, ¶0059 – sensitive areas of applications are identified for blurring. Sensitive areas can be based on customized rules set for particular client applications. In an example given, a contacts list area is obscured for a particular application according to custom data);
instructions that provide the first participant with an ability to share image content with the second participant using the blurred sharing mode and according to the blurring preferences of the first participant defined via the in-collaboration control tool (Deenadayal, Fig. 2 with ¶0051-¶0055 – user input specifies portion of the screen to obscure. Fig. 2 with ¶0028-¶0029, ¶0047-¶0050, ¶0059 – sensitive areas of applications are identified for blurring. Sensitive areas can be based on customized rules set for particular client applications. ¶0029, ¶0049, ¶0070 – blur applied. Fig. 3B with ¶0063 – user selects to share a portion of the screen. Fig. 4A with ¶0064-¶0065 – user selects an area to not be obscured in the screen sharing. See also Fig. 5A with ¶0066);
and instructions that share at least some of the image content with the second participant based on the blurring preference defined by the first participant within the wherein an application window of the application is automatically blurred according to the blurring preferences, and wherein the in-collaboration control tool allows the first participant to define a 
However, Deenadayal appears not to expressly disclose the elements shown in strikethrough above. However, in the same field of endeavor, DeGrazia dislcoess a screen sharing system (DeGrazia, Abstract) including
sharing image content among participants of a collaborative communication session (DeGrazia, ¶0002, ¶0021, ¶0030-¶0031, ¶0037-¶0038 and Fig. 6 with ¶0038 – collaborative network screen sharing)
provide a participant of the collaborative communication session with an in-collaboration control tool that enables the participant to adjust and control the shared content region, during the collaborative communication session (DeGrazia, Fig. 10 with ¶0043 – tile can be moved during the session. See also Figs. 3-4 with ¶0035-¶0036).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication session of Deenadayal to be collaborative based on the teachings of DeGrazia. The motivation for doing so would have been to enable remote users to more effectively share and communicate data (DeGrazia, ¶0002-¶0004, ¶0030), increasing productivity.
However, Deenadayal as modified appears not to expressly disclose changing a degree of blurring. However, in the same field of endeavor, Ma discloses managing transparency of windows on a display (Ma, Abstract),
a control to change a degree of blurring applied to the first portion (Ma, Fig. 4 with ¶0038-¶0049 – tool enabling the user to adjust the transparency level for different windows or categories of window. See also ¶0025 – reduced quality).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the different region settings of Deenadayal to include different degrees of blurring based on the teachings of Ma. The motivation for doing so would have been to enable the user to further customize the display, and to draw attention or focus to the desired region without removing context (Ma, Abstract, ¶0010).

Regarding claim 21, Deenadayal as modified discloses the elements of claim 1 above, and further discloses wherein the second portion of the image content that will not have blurring applied thereto is defined based at least in part on a shape drawn on a user interface by a presenting user of the collaborative communication session (Deenadayal, Figs. 2, 4, and 5 with ¶0064-¶0067 – user can select shapes or freeform areas to define the area that will not have blurring applied and the area that will have blurring applied).

Regarding claim 22, Deenadayal as modified discloses the elements of claim 10 above, and further discloses wherein the second portion of the image content that will not have blurring applied thereto is defined based at least in part on a shape drawn on a user interface by a presenting user of the collaborative communication session (Deenadayal, Figs. 2, 4, and 5 with ¶0064-¶0067 – user can select shapes or freeform areas to define the area that will not have blurring applied and the area that will have blurring applied).

Regarding claim 23, Deenadayal as modified discloses the elements of claim 18 above, and further discloses wherein the image content includes a first portion that is not blurred, and wherein the first portion is defined is based at least in part on a shape drawn on a user interface by the first participant (Deenadayal, Figs. 2, 4, and 5 with ¶0064-¶0067 – user can select shapes or freeform areas to define the area that will not have blurring applied and the area that will have blurring applied).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenadayal in view of DeGrazia in further view of Ma in further view of Messerly.

Regarding claim 3, Deenadayal as modified discloses the elements of claim 2 above, and further discloses wherein the instructions further cause the microprocessor to: provide a preview of image content to the first participant, wherein the 
receive, from the first participant, an input indicating a desire to share the image content with the second participant as shown in the 
However, Deenadayal as modified appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Messerly discloses a content and screen sharing application (Messerly, Abstract, ¶0036) including
a preview of the content to be shared (Messerly, Fig. 6 with ¶0037).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the screen sharing of Deenadayal to include a preview function based on the teachings of DeGrazia. The motivation for doing so would have been to enable the user to see whether the shared region contains sensitive information prior to sharing.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenadayal in view of DeGrazia in further view of Ma in further view of Weiss.

Regarding claim 11, Deenadayal as modified discloses the elements of claim 10 above, and further discloses 
However, Deenadayal as modified appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Weiss discloses a remote screen access application in which sensitive information is masked (Weiss, ¶0058, ¶0080) including
recording the image content, including the masking (Weiss, Fig. 2B with ¶0066 – playback view is masked. Fig. 3 with ¶0071-¶0079 – recorded session is played back with masking).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication session of Deenadayal as modified to include recording based on the teachings of Weiss. The motivation for doing so would have been to enable dispute resolution, quality monitoring (Weiss, ¶0002) or to enable time shifted review of materials such as in learning environments (Weiss, ¶0060).

Regarding claim 20, Deenadayal as modified discloses the elements of claim 18 above, and further discloses wherein the instructions further include instructions that 
However, Deenadayal as modified appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Weiss discloses a remote screen access application in which sensitive information is masked (Weiss, ¶0058, ¶0080) including
recording the image content, including the masking (Weiss, Fig. 2B with ¶0066 – playback view is masked. Fig. 3 with ¶0071-¶0079 – recorded session is played back with masking).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the communication session of Deenadayal as modified to include recording based on the teachings of Weiss. The motivation for doing so would have been to enable dispute resolution, quality monitoring (Weiss, ¶0002) or to enable time shifted review of materials such as in learning environments (Weiss, ¶0060).


Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive.

Applicant argues that:
The Office Action points to paragraphs 0025 and 0038 through 0049 of Ma to teach the "change a degree of blurring" feature provided by the in-collaboration control tool as recited in the claims. However, these portions of Ma, as well as the rest of the disclosure, do not teach, suggest, or disclose controlling a degree of blurring to apply with the in-collaboration control tool. Instead, Ma is directed toward adjusting a transparency level of a displayed window. Applicant submits that mere discussion of adjusting a transparency level of a displayed window cannot be fairly equated to providing a user an in-collaboration tool that affords the user an ability to control a degree of blurring to apply, as currently claimed. 

As discussed in the application as-filed, different amounts of degrees of blurring can be applied using the in-collaboration control tool to help control the visibility of a particular area. This may help the presenting participant focus the viewing participants on the appropriate portions of screen content. The Office Action further asserts that a motivation for combining the teaching of Ma with the region settings disclosed in Deenadayal is because such a combination would "enable the user to further customize the display, and to draw attention or focus to the desired region without removing context." See Office Action at page 16. The Examiner suggests that Ma discloses this motivation at its Abstract and/or paragraph [0010]. Applicant respectfully disagrees. 
   
While Ma discloses the concept of enabling a user to control playback 
transparency, this is not the same as disclosing an in-collaboration tool that affords the user an ability to control a degree of blurring to apply. Indeed, Ma is concerned with providing tools to control playback. This is not the same as providing an in-collaboration tool as claimed. The Office Action notes that Ma "[is a] graphical interface[] presenting some information to a user while obscuring other displayed information." Id. at 21. Applicant submits that disclosure directed toward presenting some information while obscuring other displayed information does not equate to providing a user the capability to control a degree of blur using an in-collaboration tool.

The Examiner cannot concur with the Applicant. Both Deenadayal and Ma are graphical interfaces presenting some information to a user while obscuring other displayed information (Deenadayal, Abstract. Ma, Abstract). Ma discloses enabling users to adjust the degree of blurring for a portion of the presented information for the purpose of drawing focus during the presentation (Ma, Abstract, ¶0002, ¶0010). The desire to focus attention during a presentation does not appear to be fairly limited to video playback, and would appear to apply to the presentation environment of Deenadayal.
The Examiner additionally notes that one of the applications which can be shared during presentation in Deenadayal includes a “media player application” which would appear to encompass a playback scenario (Deenadayal, ¶0034).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175